UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7508


GREGORY GREEN,

                     Plaintiff - Appellant,

              v.

SCOTT HIXSON; JIMMY A. RICHARDSON, III; HORRY COUNTY,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:19-cv-01797-RBH)


Submitted: February 20, 2020                                   Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gregory Green appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing without prejudice Green’s 42 U.S.C. § 1983 (2018)

complaint under 28 U.S.C. § 1915(e)(2)(B) (2018). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Green v. Hixson, No. 4:19-cv-01797-RBH (D.S.C. Oct. 9, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2